DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statements (IDS) submitted on 9/16/2021 and 9/7/2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
	2. Amendments filed 12/02/2021 have been entered, wherein claims 1, 12, 15 and 16 are amended and claim 14 is cancelled. Accordingly, claims 1-13 and 15-16 have been examined herein. The previous claim objections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
3. Claims 1 and 12 are objected to because of the following informalities:
Claim 1, line 4, “an inlet through which dirt-laden fluid enters” should read “an inlet through which the dirt-laden fluid enters”
Claim 12, line 4, “an inlet through which dirt-laden fluid enters” should read “an inlet through which the dirt-laden fluid enters”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 1 is drawn to a dirt separator for a vacuum cleaner. Claims 15 and 16, which depend from claim 1, do not further limit the subject matter of the dirt separator. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
5. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416).
Regarding claim 1, Sharpe teaches a dirt separator (abstract) for a vacuum cleaner [0031], the dirt separator comprising: 
the chamber (see Sharpe’s annotated fig. 4 below. The chamber comprises all structure within the rectangular callout.) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 4 below), and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 4 below; fig. 5, Clean fluid 3, paragraph 0049); 

    PNG
    media_image1.png
    510
    847
    media_image1.png
    Greyscale

a disc (rotating filter disc 1, paragraph 0047, fig. 4) located at the outlet (Disc 1 is located at the outlet), the disc being arranged to rotate about a rotational axis (“mounted for rotation in the duct about an axis which projects into the fluid flow” teaches the disc being arranged to rotate about a rotational axis (paragraph 0015)) and comprising holes through which the cleansed fluid passes (“perforated barrier which permits the fluid to pass through it” (paragraph 0011) teaches comprising holes through which the cleansed fluid passes); and 
an electric motor for driving the disc about the rotational axis (Sharpe teaches power means in the form of an electric motor to cause rotation of the filter and also to induce flow of the fluid stream [0027]), 
wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 4 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 4 below. The axis of the inlet duct is coincident with the rotational axis of the disc).  

    PNG
    media_image2.png
    609
    1175
    media_image2.png
    Greyscale

Sharpe does not teach a vacuum motor for causing dirt-laden fluid to be drawn into a chamber. Sharpe teaches power means in the form of an electric motor to cause rotation of the filter and also to induce flow of the fluid stream [0027]. Overall, Sharpe does not teach two separate motors. 
However, Thode teaches a device for separating solid or liquid particles from a stream of gas. Specifically, Thode teaches an embodiment (fig. 10) which includes two separate motors. A first motor M1, which operates the fan wheel 8 to cause suction air flow and a second motor M2 which drives the separating unit (col. 6, lines 7-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Thode to provide a dirt separator for a vacuum cleaner having a first motor for 
Regarding claim 2, Sharpe, as modified by Thode, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein the inlet duct extends linearly within the chamber (see Sharpe’s annotated fig. 4 below. The inlet duct extends linearly within the chamber).  

    PNG
    media_image2.png
    609
    1175
    media_image2.png
    Greyscale

Regarding claim 7, Sharpe, as modified by Thode, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein a separation distance between a center of the inlet and a center of the disc is no greater than the diameter of the inlet (see Sharpe’s annotated fig. 4 below. The diameter of the inlet is greater than the separation distance between the center of the inlet and the center of the disk.).  

    PNG
    media_image3.png
    557
    846
    media_image3.png
    Greyscale

Regarding claim 8, Sharpe, as modified by Thode, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein a diameter of the disc is greater than a diameter of the inlet (see Sharpe’s annotated fig. 4 below. The diameter of the disc 1 is greater than the diameter of the inlet).  

    PNG
    media_image4.png
    529
    846
    media_image4.png
    Greyscale

Regarding claim 13, Sharpe, as modified by Thode, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein the disc is formed of a metal (paragraph 0022, “The perforated barrier may be made like a conventional filter, for example of porous metal, sintered metal” teaches wherein the disc is formed of a metal).  
Claims 1, 3, 4, 5, 9, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416).
Regarding claim 1, Sharpe teaches a different embodiment wherein a conventional hand-held vacuum is adapted to use the dirt separator of fig. 4 (fig. 5, paragraph 0031). Specifically, Sharpe teaches a dirt separator for a vacuum cleaner (fig. 6), the dirt separator comprising: 
the chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (see Sharpe’s annotated fig. 6 below); 

    PNG
    media_image5.png
    552
    853
    media_image5.png
    Greyscale

a perforated barrier of metal mesh 27 located at the outlet, the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh (27)” teaches the perforated barrier has holes through which the cleansed fluid passes); and 

    PNG
    media_image6.png
    552
    970
    media_image6.png
    Greyscale

an electric motor for driving the perforated barrier about the rotational axis (Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]), 
wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 6 below. The axis of the inlet duct is coincident with the rotational axis of the disc).

    PNG
    media_image7.png
    552
    1105
    media_image7.png
    Greyscale

 Sharpe’s embodiment of figure 6 does not teach a disc located at the outlet, the disc being arranged to rotate about a rotational axis. Additionally, Sharpe does not teach a vacuum motor for causing dirt-laden fluid to be drawn into a chamber. Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]. Overall, Sharpe does not teach two separate motors. 
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image8.png
    476
    729
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. Additionally, changing the barrier from a “dome-shaped” barrier to a “disc-shaped” barrier would result in the barrier being easier to manufacture. 
Sharpe, as modified, does not teach a vacuum motor for causing dirt-laden fluid to be drawn into a chamber.
However, Thode teaches a device for separating solid or liquid particles from a stream of gas. Specifically, Thode teaches an embodiment (fig. 10) which includes two separate motors. A 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Thode to provide a dirt separator for a vacuum cleaner having a first motor for driving the disc about the rotational axis and a second motor for causing dirt-laden air to be drawn into a chamber. Doing so would allow independent control over the rotational speed of the fan and the separator. Specifically, doing so would allow the electric motor for driving the separation unit to be selected in order to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, doing so would allow the vacuum motor to be selected based solely on the suction performance requirements. Overall, including a separate vacuum motor and a separate separation unit motor would allow the operating conditions and physical specifications of the motors to be individually selected in order to achieve the desired performance level from each motor. 
Regarding claim 3, Sharpe, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber (paragraph 0054, fig. 6, “an annular space in which separated particulate material can collect” teaches the separated dirt collects at the bottom of the chamber. As more dirt accumulates, it progressively fills in a direction towards a top of the chamber. See Sharpe’s annotated fig. 6 below), the outlet is located at or adjacent the top of the chamber (The terms , 

    PNG
    media_image9.png
    666
    826
    media_image9.png
    Greyscale

and the bottom of the chamber is spaced in a direction of the rotational axis from the top of the chamber (The claim language does not require that the entirety of the bottom of the chamber is spaced axially from the entirety of the top of the chamber. See Sharpe’s annotated fig. 6 below. A portion of the bottom of the chamber is spaced from a portion of the top of the chamber in the direction of the rotational axis.).  

    PNG
    media_image10.png
    654
    937
    media_image10.png
    Greyscale

Regarding claim 4, Sharpe, as modified, teaches the claimed invention as rejected above in claim 3. Additionally, Sharpe, as modified, teaches wherein the inlet duct extends upwardly from the bottom of the chamber (See Sharpe’s annotated fig. 6 below. The inlet duct extends upwardly from the bottom of the chamber.).  

    PNG
    media_image11.png
    532
    844
    media_image11.png
    Greyscale

Regarding claim 5, Sharpe, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein the chamber surrounds the inlet duct (See Sharpe’s annotated fig. 6 below. The chamber surrounds the inlet duct).

    PNG
    media_image12.png
    453
    844
    media_image12.png
    Greyscale

Regarding claim 9, Sharpe, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches a perforated disc. The perforations of the disc creating open area. Sharpe, as modified, does not explicitly teach wherein the disc has a total open area greater than that of the inlet.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and open area of the disk, including wherein the disc has a total open are greater than that of the inlet, in order to increase or decrease the pressure drop and/or air flow. 
Regarding claim 10, Sharpe, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein the disc comprises an inner region surrounded by an outer region (see Sharpe’s annotated fig. 6 below. The “dome-shaped” barrier has been modified to be a “disc-shaped” barrier (see rejection of claim 1)), a diameter of the inner region is no less than a diameter of the inlet (see Sharpe’s annotated fig. 6 below. The diameter of the inner region is greater than the diameter of the inlet), and the inner region has an open area less than that of the outer region (see Sharpe’s annotated fig. 6 below. The disc is continuously perforated, however, the impellar impedes part of the open .

    PNG
    media_image13.png
    556
    805
    media_image13.png
    Greyscale

  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and open area of the disc, including further manipulating the open area of the inner and outer regions of the disk so that the inner region has an open area less than that of the outer region even more so than currently, in order to manipulate the flow rate, pressure drop and strain on the motor. 
Regarding claim 11, Sharpe as modified teaches the claimed invention as rejected above in claim 10. Sharpe, as modified, does not explicitly teach wherein less than 10% of the inner region is open area and greater than 20% of the outer region is open area.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and open area of the disc, including wherein less than 10% of the inner region is open area and greater than 20% of 
Regarding claim 15, Sharpe as modified teaches a handheld vacuum cleaner comprising the dirt separator according to claim 1 (Sharpe as modified teaches the dirt separator according to claim 1 (see above rejection of claim 1). Additionally, Sharpe, as modified, teaches a handheld vacuum cleaner comprising the dirt separator of claim 1 (fig. 6, paragraph 0031)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416) and further in view of Mellor (US Patent 4382804).
Regarding claim 12, Sharpe teaches a different embodiment wherein a conventional hand-held vacuum is adapted to use the dirt separator of fig. 4 (fig. 5, paragraph 0031). Specifically, Sharpe teaches a dirt separator for a vacuum cleaner (fig. 6), the dirt separator comprising: 
the chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (see Sharpe’s annotated fig. 6 below); 

    PNG
    media_image5.png
    552
    853
    media_image5.png
    Greyscale

a perforated barrier of metal mesh 27 located at the outlet, the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh (27)” teaches the perforated barrier has holes through which the cleansed fluid passes); and 

    PNG
    media_image6.png
    552
    970
    media_image6.png
    Greyscale

an electric motor for driving the perforated barrier about the rotational axis (Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]), 
wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 6 below. The axis of the inlet duct is coincident with the rotational axis of the disc).

    PNG
    media_image7.png
    552
    1105
    media_image7.png
    Greyscale

 Sharpe’s embodiment of figure 6 does not teach a disc located at the outlet, the disc being arranged to rotate about a rotational axis. Additionally, Sharpe does not teach a vacuum motor for causing dirt-laden fluid to be drawn into a chamber, 
wherein the disc comprises an inner region surrounded by an outer region, and wherein the holes are formed in the outer region and the inner region is non-perforated.
Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]. Overall, Sharpe does not teach two separate motors. 
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image8.png
    476
    729
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. Additionally, changing the barrier from a “dome-shaped” barrier to a “disc-shaped” barrier would result in the barrier being easier to manufacture. 
Sharpe, as modified, does not teach a vacuum motor for causing dirt-laden fluid to be drawn into a chamber,
wherein the disc comprises an inner region surrounded by an outer region, and wherein the holes are formed in the outer region and the inner region is non-perforated.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Thode to provide a dirt separator for a vacuum cleaner having a first motor for driving the disc about the rotational axis and a second motor for causing dirt-laden air to be drawn into a chamber. Doing so would allow independent control over the rotational speed of the fan and the separator. Specifically, doing so would allow the electric motor for driving the separation unit to be selected in order to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, doing so would allow the vacuum motor to be selected based solely on the suction performance requirements. Overall, including a separate vacuum motor and a separate separation unit motor would allow the operating conditions and physical specifications of the motors to be individually selected in order to achieve the desired performance level from each motor. 
Sharpe, as modified, does not teach wherein the disc comprises an inner region surrounded by an outer region, and wherein the holes are formed in the outer region and the inner region is non-perforated.
However, Mellor teaches a fluid/particle separator unit for separating particles from a flowing fluid, wherein the separation means includes a disc 17 with apertures 19. Specifically, Mellor teaches wherein the disc comprises an inner region surrounded by an outer region, and wherein the holes are formed in the outer region and the inner region is non-perforated (see Mellor’s annotated fig. 2 below).

    PNG
    media_image14.png
    597
    804
    media_image14.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe to incorporate the teachings of Mellor to provide a disc as the separation means, wherein the holes are formed in the outer region and the inner region is non-perforated. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416) and further in view of Conrad (US Patent 9320401).
Regarding claim 6, Sharpe’s second embodiment (as modified), wherein a conventional hand-held vacuum is adapted to use the dirt separator of Sharpe’s fig. 4, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe teaches wherein the inlet duct extends through a wall of the chamber (see Sharpe’s annotated fig. 6 below. The inlet duct extends through a wall of the chamber.).

    PNG
    media_image15.png
    544
    844
    media_image15.png
    Greyscale

Sharpe, as modified, does not teach an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
However, Conrad teaches a hand held vacuum having an inlet end 905. The inlet end can be used to directly clean a surface or the inlet end 905 can be connected to the downstream end of any suitable hose, cleaning tool or accessory, including, for example a wand 907 that is pivotally connected to a surface cleaning head 908 (col. 8, lines 29-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe in view of Thode to incorporate the teachings of Conrad to provide a hand vacuum with an inlet, wherein the inlet can be used to directly clean a surface or the inlet is attachable to different attachments of the vacuum cleaner. Doing so would increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as, a ceiling cleaner or a floor cleaner. 
Regarding claim 16, Sharpe as modified teaches a handheld vacuum cleaner comprising the dirt separator according to claim 1 (Sharpe as modified teaches the dirt separator according to claim 1 (see above rejection of claim 1). Additionally, Sharpe, as modified, teaches a handheld vacuum cleaner comprising the dirt separator of claim 1 (fig. 6, paragraph 0031)).
Sharpe, as modified, does not teach a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis.
However, Conrad teaches a hand held vacuum having an inlet end 905. The inlet end can be used to directly clean a surface or the inlet end 905 can be connected to the downstream end of any suitable hose, cleaning tool or accessory, including, for example a wand 907 that is pivotally connected to a surface cleaning head 908 (col. 8, lines 29-35; fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe in view of Thode to incorporate the teachings of Conrad to provide a handheld unit attached to a cleaner head by an elongate tube. Specifically, it would have been obvious to adapt Conrad’s wand 907 (fig. 2) and surface cleaning head 908 (fig. 2) to attach to Sharpe’s hand held vacuum (fig. 6) in a similar structural manner. Doing so would increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as a floor cleaner.
Sharpe in view of Thode, as modified with Conrad’s wand 907 and cleaning head 908, teaches a stick vacuum cleaner comprising a handheld unit (Sharpe, fig. 6) attached to a cleaner head (Conrad, fig. 2, cleaning head 908) by an elongate tube (Conrad, fig. 2, wand 907), wherein the elongate tube extends along an axis parallel to the rotational axis (Conrad fig. 2, .
Response to Arguments
6. Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
Applicant argues modifying Sharpe to include two separate motors (as taught by Thode) would not be obvious. Specifically, applicant argues adding a second motor would be expected to increase weight and make the vacuum and dust separator less compact (first paragraph of page 10 of the applicant’s remarks). Additionally, applicant argues that the power consumed by the second motor would shorten the runtime of the vacuum cleaner, and thus require a larger and heavier battery (third paragraph of page 10 of the applicant’s remarks). The examiner respectfully disagrees. By including a motor solely intended for driving the rotation of the separation unit, the motor can be selected to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, by including a motor solely intended for creating suction, the suction motor can be selected based solely on the suction performance requirements. Overall, two lighter motors can be selected to replace the function of one heavier motor. Similarly, two motors requiring less power can be selected to replace the function of one motor requiring more power. Overall, replacing a single general motor with two separate specialized motors can be achieved while minimizing the change in . 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723